      Case 2:19-cv-01968-JCM-EJY Document 19 Filed 11/18/19 Page 1 of 3



 1   Laura R. Jacobsen (NV Bar No. 13699)
     McDONALD CARANO LLP
 2   100 W. Liberty St., 10th Floor
     Reno, NV 89501
 3   Telephone: (775) 788-2000
     Facsimile: (775) 788-2020
 4   ljacobsen@mcdonaldcarano.com

 5   Christopher A. Pickett (MO Bar No. 51059)
     (pro hac vice to be submitted)
 6   GREENSFELDER, HEMKER & GALE, P.C.
     10 South Broadway, Ste. 2000
 7   St. Louis, MO 63102
     Telephone: (314) 241-9090
 8   Facsimile: (314) 345-5465
     cap@greensfelder.com
 9
     Attorneys for Plaintiff
10   Edward D. Jones & Co., L.P.

11                                UNITED STATES DISTRICT COURT
12                                        DISTRICT OF NEVADA
13   EDWARD D. JONES & CO., L.P.                       Case No.: 2:19-cv-01968
14          Plaintiff,                                 STIPULATION AND [PROPOSED] ORDER TO
                                                       EXTEND TEMPORARY RESTRAINING
15          v.                                         ORDER AND VACATE HEARING ON
                                                       MOTION FOR PRELIMINARY INJUNCTION
16   MICHAEL PETERSON,
                                                       (First Request)
17          Defendant.
18

19          Pursuant to Federal Rule of Civil Procedure 65(b)(2), Local Rules IA 6-1 and 6-2, and
20   Local Rule 7-1, Plaintiff Edward D. Jones & Co., L.P. (“Edward Jones”) and Defendant Michael
21   Peterson (“Mr. Peterson”), through their undersigned counsel, hereby agree and stipulate to extend
22   the Temporary Restraining Order issued by the Court on November 12, 2019 (ECF No. 10) (the
23   “TRO”) for a period of 14 days and vacate the hearing on Edward Jones’ Motion for Preliminary
24   Injunction (ECF No. 6) in light of the concurrent arbitration pending between the parties. Federal
25   Rule of Civil Procedure 65 provides that a temporary restraining order must expire within 14 days
26   of its issuance “unless before that time the court, for good cause, extends it for a like period or the
27   adverse party consents to a longer extension. The reasons for extension must be entered in the
28   record.” Fed. R. Civ. P. 65(b)(2). In support of this stipulation, and to provide good cause and Mr.
      Case 2:19-cv-01968-JCM-EJY Document 19 Filed 11/18/19 Page 2 of 3



 1   Peterson’s consent to the extension of the TRO, the parties provide as follows:

 2            1.    The TRO will expire on November 26, 2019.

 3            2.    The hearing on Edward Jones’ Motion for Preliminary Injunction (ECF No. 6) is set

 4   for November 25, 2019 at 10:00 a.m. (the “Injunction Hearing”).

 5            3.    Concurrently with the instant case, Edward Jones is also pursuing its claims in

 6   arbitration pursuant to the Financial Industry Regulatory Authority (“FINRA”) Code of Arbitration

 7   and Agreement.     FINRA Rule 13804(b)(1) provides that when a court issues a temporary

 8   restraining order, FINRA shall hold an expediting arbitration hearing on a request for a preliminary

 9   injunction within fifteen (15) days of issuance of the temporary restraining order. Following that

10   hearing, the FINRA panel will determine whether FINRA will issue an injunction.

11            4.    The parties are in the midst of scheduling the expedited hearing pursuant to FINRA

12   Rule 13804(b)(1). Due to the Thanksgiving holiday on November 28 and other scheduling

13   conflicts, the parties and the FINRA panel are unable to schedule that hearing before the Injunction

14   Hearing and before the TRO expires on November 26, 2019.

15            5.    The parties seek to consolidate their efforts to have the FINRA panel take evidence

16   and hear Edward Jones’ request for injunctive relief and Michael Peterson’s evidence in opposition

17   to the request, in lieu of proceeding before both this Court and the FINRA panel.

18            6.    The parties therefore request, and Mr. Peterson consents to, a 14-day extension of

19   the TRO pursuant to Federal Rule of Civil Procedure 65(b)(2), up to and including December 10,

20   2019 in order to maintain the status quo until the matter may be heard in arbitration by the FINRA

21   panel.

22            7.    This request is not made for purposes of delay.        Rather, the parties seek to

23   streamline the litigation between them and conserve both the parties’ and the Court’s resources.

24            \\\

25            \\\

26            \\\

27            \\\

28            \\\
      Case 2:19-cv-01968-JCM-EJY Document 19 Filed 11/18/19 Page 3 of 3



 1          8.     By executing this stipulation, the parties do not waive any objections with respect to

 2   the TRO and any preliminary injunction. The preliminary injunction presently scheduled for
                                       November 25,
                                       November    25, 2019
                                                       2019 at
                                                            at 10:00
                                                               10:00 am
                                                                     a.m.isishereby
                                                                              herebyVACATED
                                                                                     vacated and
                                                                                              and
 3         IT IS SO STIPULATED. rescheduled for December 9, 2019 at 10:00 am.

 4
     Dated: November 18, 2019                            Dated: November 18, 2019
 5
     GREENSFELDER, HEMKER & GALE, P.C.                   AKERMAN LLP
 6

 7   /s/ Christopher A. Pickett                          /s/ Rex D. Garner
     Christopher A. Pickett (MO Bar. No. 51059)          Rex D. Garner, Esq. (NV Bar No. 9401)
 8   10 South Broadway, Ste. 2000                        1635 Village Center Circle, Suite 200
     St. Louis, MO 63102                                 Las Vegas, NV 89134
 9

10   McDONALD CARANO LLP                                 Danya W. Blair (TX Bar No. 00790315)
                                                         (Admitted Pro Hac Vice)
11                                                       112 E. Pecan St., Suite 2750
     /s/ Laura R. Jacobsen                               San Antonio, TX 78205
12   Laura R. Jacobsen (NV Bar No. 13699
     100 W. Liberty St., 10th Floor                      Attorneys for Defendant Michael Peterson
13   Reno, NV 89501
14   Attorneys for Plaintiff
     Edward D. Jones & Co., L.P.
15

16                                                ORDER

17          IT IS SO ORDERED.

18
                                                         ___________________________________
19                                                       HONORABLE JAMES C. MAHAN
                                                         UNITED STATES DISTRICT JUDGE
20

21                                                       DATED: November 18, 2019.             , 2019

22

23

24

25

26

27

28
